FILED
                           NOT FOR PUBLICATION
                                                                           FEB 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30149

              Plaintiff - Appellee,              D.C. No. 4:13-cr-00106-BMM-1

 v.
                                                 MEMORANDUM*
WILFORD HARLAN SUNCHILD, AKA
Huck,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                           Submitted February 3, 2016**
                               Seattle, Washington

Before: KOZINSKI, O’SCANNLAIN, and GOULD, Circuit Judges.

      Wilford Harlan Sunchild, having been convicted of Theft from an Indian

Tribal Government Receiving Federal Funds (18 U.S.C. § 666(a)(1)(A)), Theft

from an Indian Tribal Organization (18 U.S.C. § 1163), and Theft from a Health

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Care Facility (18 U.S.C. § 669), appeals his sentence of 12 months and one day

imprisonment, as well as the district court’s restitution order. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

                                           I

      The district court did not err in finding that Sunchild’s previous conviction

for stealing money orders from an acquaintance qualified him for an additional

criminal history point. Under § 4A1 of the U.S. Sentencing Commission

Guidelines, prior criminal convictions can be used to increase a sentence imposed

upon a defendant. Offenses listed under § 4A1.2(c) and “offenses similar to them,

by whatever name they are known” are not counted against a defendant unless “(A)

the sentence was a term of probation of more than one year or a term of

imprisonment of at least thirty days, or (B) the prior offense was similar to an

instant offense.”

      Sunchild contends that his theft of money orders conviction cannot be

counted against him because it was similar to the listed offense of “[i]nsufficient

funds check” and was dissimilar to his theft of funds from the Wellness Center.

Such an argument fails because Sunchild’s theft of money orders was indeed

similar to his theft of funds from the Wellness Center: 1) both involved stealing

money from a third party; 2) Sunchild appears to have been similarly culpable in


                                          2
undertaking both crimes; and 3) Sunchild’s theft of money orders indicates a

likelihood of recurring criminal conduct. See United States v. Grob, 625 F.3d 1209,

1218–19 (9th Cir. 2010).

                                           II

      The district court did not clearly err in ordering restitution in the amount of

$19,735.77. In ordering restitution, a district court must make “a reasonable

estimate of the loss, given the available information.” United States v. Ali, 620 F.3d

1062, 1074 (9th Cir. 2010) (quoting United States v. Bussell, 504 F.3d 956, 960

(9th Cir. 2007)). The evidence upon which the court makes its calculation is

acceptable so long as such evidence is supported by “sufficient indicia of

reliability.” Id. at 1073.

      Here, the district court based its calculation on testimony from FBI Special

Agent Steve Fleenor. The district court relied on such testimony and the record as a

whole in determining that Sunchild’s alternative theory that he should be credited

for payments made to the Wellness Center’s Independence Bank account was mere

“speculation.” As $19,735.77 was a “reasonable estimate” based on evidence

supported by “sufficient indicia of reliability,” id. at 1073–74, the district court did

not err.

      AFFIRMED.


                                            3